DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The amendments to the specification filed September 29, 2021 have been entered.
Response to Amendment
This Office action is responsive to the amendment filed 29 September, 2021.  Claims 5 and 9 are canceled.  Claims 1-4, 6-8 and 10-16 are pending and are examined.
Claim Objections
Claims 1, 13 and 15 are objected to because of the following informalities:
 Claim 1 includes the recitation "of from 0.20 to 0.60". This is believed to be in error for --from 0.20 to 0.60 --.
Claim 13 includes the recitation “kgs-1N-1K1/2.” It is not clear that the numbers are exponents. This is believed to be in error for -- kgs-1N-1K1/2.-- 
Claim 15 includes the recitation “the top dead center lip to the bottom dead center lip relative to a line perpendicular and vertically upwards from the intake centerline axis, is nonzero, and” This is believed to be in error for --a top dead center lip to a bottom dead center lip relative to a line perpendicular and vertically upwards from an intake centerline axis, is nonzero. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation the ratio of the highlight area to the throat area is from 1.15 to 1.25. This ratio is for all circumferential locations of the gas turbine engine. Claim 10 recites the limitation “a local contraction ratio of the highlight area to the throat area at bottom dead center of the gas turbine engine is from 1.20 to 1.35.” Claim 11 recites the limitation “a local contraction ratio of the highlight area to the throat area at the top dead center of the gas turbine engine is from 1.15 to 1.35.” Claim 12 recites the limitation “a local contraction ratio of the highlight area to the throat area at one or both lateral sides of the gas turbine engine is from 1.15 to 1.35.” The ratio of the highlight area to the throat area can’t be both 1.25 and 1.35 at the same time. Hence, claims 10-12 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
It is hereby observed that the claims, as supported by the specification, recite a huge number of numerical values that appear to be applicable, alone and in combination, in optimization studies of an undefined engine. In other words, the multitude of numerical values disclosed, for the same parameter do not appear to have any particular criticality beyond being lent to optimization in the context of a routine engine's design, see MPEP 2144.05 II. 
Claims 1-4, 7, 8, 10-12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu EP3187722 in view of Gliebe "Ultra-High Bypass Engine Aeroacoustic Study," NASA/CR—2003-212525, October 2003.
Regarding claim 1, Qiu teaches:
A gas turbine engine for an aircraft (Abstract}, the gas turbine engine comprising:
an engine core comprising a turbine (28. Fig. 1), a compressor (24 Fig. 1}, and a core shaft (40) connecting the turbine to the compressor; a fan {42) located upstream of the engine 
wherein the gas turbine engine has a bypass ratio greater than 10 [0035]; and the air intake has an intake length and the ratio of the intake length to the fan diameter is from 0.20 to 0.60 ("inlet length to fan diameter is between 020 and 045." [0007]).
However, Qiu does not teach a fan diameter greater than 2.0 m, the ratio of the highlight area to the throat area is from 1.15 to 1.25 and the ratio of the diffuser to the throat area is from .85 to 1.15.
Gliebe in Fig. 4 teaches a geared turbofan engine with a turbine, compressor, fan and core shaft. The geared turbofan has a bypass ratio of 15.75, a fan diameter of 3.3 m, a diffuser to throat area of 1.14 and a highlight area to throat area of 1.23. On page 3, Gliebe teaches advantages of the engine designs are reduced noise and improved propulsive efficiency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Qiu have a fan diameter of 3.3 m, a diffuser to throat area of 1.14 and a highlight area to throat area of 1.23, as taught by Gliebe, in order to reduce the noise and improve the propulsive efficiency of the engine as taught by Gliebe.
Qiu in view Gliebe teaches the invention as claimed and discussed above so far, but, lacks a fan diameter greater than 2.0 m, the ratio of the highlight area to the throat area is from 1.15 to 1.25 and the ratio of the diffuser to the throat area is from .85 to 1.15. In the case where 
Regarding claim 2, Qiu in view of Gliebe teaches the invention as discussed for claim 1 and Qiu further teaches:
The gas turbine engine of claim 1, wherein the ratio of the intake length to the fan diameter is from 0.20 to 0.50 ("inlet length to fan diameter is between 0.20 and 0.45." [0007]).
Regarding claim 3, Qiu in view of Gliebe teaches the invention as discussed for claim 1 and Qiu further teaches:
The gas turbine engine of claim 1, wherein the ratio of the intake length to the fan diameter is from 0.20 to 0.45 ("inlet length to fan diameter is between 0.20 and 0.45." [0007]).
Regarding claim 4, Qiu in view of Gliebe teaches the invention as discussed for claim 1 and Qiu further teaches:
The gas turbine engine of claim 1, wherein the ratio of the intake length to the fan diameter is from 0.20 to 0.40 ("inlet length to fan diameter is between 0.20 and 0.45." [0007]).
Regarding claims 7 and 8, Qiu in view of Gliebe teaches the invention as discussed for claim 1, and, as previously discussed for claim 1, Qiu in view of Gliebe teaches a fan diameter of 3.3 m. 
Qiu in view Gliebe teaches the invention as claimed and discussed above so far, but, lacks a fan diameter greater than 2.2 m or the fan diameter is from 2.5 m to 4.5 m. In the case where the claimed ranges, in this case a fan diameter greater than 2.2 m (claim 7) or a fan 
Regarding claims 10, 11 and 12, Qiu in view of Gliebe teaches the invention as discussed for claim 1, and, as previously discussed for claim 1, Qiu in view of Gliebe teaches a local contraction ratio of the highlight area to the throat area at bottom dead center of the gas turbine engine is 1.23 (Fig. 4, the engine is axisymmetric, so this value is applied around the circumference of the engine including the bottom dead center). 
Qiu in view Gliebe teaches the invention as claimed and discussed above so far, but, lacks a local contraction ratio is from 1.20 to 1.35 (claim 10), from 1.15 to 1.35 (claim 11) or from 1.15 to 1.35 (claim 12). In the case where the claimed ranges, in this case a local contraction ratio is from 1.20 to 1.35 (claim 10), from 1.15 to 1.35 (claim 11) or from 1.15 to 1.35 (claim 12), "overlap or lie inside ranges disclosed by the prior art," in this case, a local contraction ratio of 1.23, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 14, Qiu in view of Gliebe teaches the invention as discussed for claim 1 and Qiu further teaches: the turbine is a first turbine (low pressure turbine 46, [0030]), the compressor is a first compressor (low pressure compressor 44 [0030]), and the core shaft is a first core shaft (inner shaft 40, [0030]); the engine core further comprises a second turbine (high pressure turbine 54, [0030]), a second compressor (high pressure compressor 52, [0030]), and a second core shaft (outer shaft 50) connecting the second turbine to tile second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (high speed spool 32, [0030]).
Regarding claim 15, Qiu in view of Gliebe teaches the invention as discussed for claim 1 and Qiu further teaches a scarf angle, which is an angle between a line from a top dead center lip to a bottom dead center lip relative to a line perpendicular and vertically upwards from an intake centerline axis, is nonzero (Fig. 3a).	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu '722 in view of Gliebe, as applied to claim 1, and further in view of Qiu 2014137685.
Regarding claim 6, Qiu '722 in view of Gliebe teaches the invention as discussed for claim 1. However, Qiu '722 in view of Gliebe, as discussed so far, does not teach wherein the ratio of the throat area to fan face area of the fan is from 0.94 to 1.05.
Qiu '685 teaches the ratio of tile throat area to fan face area of the fan is from 0.94 to 1.05 by presenting a typical internal area distribution for a gas turbine inlet in the graph in Fig. 2b.  Qiu '685 teaches that A_fan is the area at the fan face [0008]. Qiu '685 teaches the throat has the minimum area within the inlet [0008], which can be determined to correspond to X/D_Fan =.1 since that is the lowest A/A_fan ratio, and equals to (or is extremely dose to) a value of 1.0, as seen on the y-axis of Fig. 2b.
It would have been obvious to a person having ordinary skill in tile art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu '722 in view of Gliebe and incorporate a ratio of tile throat area to tile fan face area of approximately 1.0 as taught by Qiu '685, in order to create a typical internal area distribution for a gas turbine engine inlet, as taught by Qiu '685 [0008].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu '722 in view of Gliebe, as applied to claim 1, and further in view of Waters (Analysis Of Turbofan Propulsion System Weight And Dimensions).


    PNG
    media_image1.png
    75
    191
    media_image1.png
    Greyscale

where: W is mass flow rate through the fan in Kg/s; T0 is average stagnation temperature of the air at the fan face in Kelvin; P0 is average stagnation pressure of the air at the fan face in Pa; Afan is the area of the fan face in m.2  However, values of  Q are not specified.
	Waters teaches methods for sizing jet engines. On page 6, Waters teaches 

    PNG
    media_image2.png
    74
    687
    media_image2.png
    Greyscale

where MF is the Mach number at the fan face and is typically between .45 and .6. Hence, Waters teaches .027 (MF =.45) ≤ Q ≤ .034 (MF =.6). The formula allows the diameter of the fan face and nacelle to be properly sized.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Qiu in view Waters of  have a .027 (MF =.45) ≤ Q ≤ .034 (MF =.6), as taught by Waters, in order to properly size the engine fan and nacelle.
	Qiu in view of Gliebe and Waters teaches the invention as claimed and as discussed so far. However, Qiu in view of Gliebe and Waters doesn’t teach that .029 Kgs-1N-1K1/2 ≤ Q ≤ .036 Kgs-1N-1K.1/2  However, in the case where the claimed ranges, in this case, .029 Kgs-1N-1K1/2 ≤ Q ≤ .036 Kgs-1N-1K.1/2, "overlap or lie inside ranges disclosed by the prior art," in this case, .027 (MF =.45) ≤ Q ≤ .034 (MF =.6) a prima facie case of obviousness exists. In re Wertheim, 541 .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu '722 in view of Gliebe, as applied to claim 15, and further in view of Stockman (US 5058617).
Regarding claim 16, the engines of Qiu in view of Gliebe have a scarf angle. However, Qui in view of Gliebe lacks the scarf angle is from -5 to +5 degrees.
Stockman teaches an engine with a scarf inlet (Figs. 3-5). In Col. 1:66-Col. 2:7, Stockman teaches “Known advantages of scarfing include noise reduction, improved foreign object damage resistance, and improved lower lip high angle of attack performance. Known disadvantages of the scarf inlet include reduced pressure recovery and increased pressure distortion at certain low speed conditions, increased drag at cruise, and decreased upper lip flow separation margin at low angle of attack as scarf angle increases.” Further, in Col. 7:65-8:11, Stockman teaches, “Although the preferred scroop inlet 24 is preferably sized and configured relative to the baseline droop inlet 24r for a particular application, the droop inlet 24 may also be configured for optimizing aerodynamic and acoustic performance around the circumference of the inlet. For example, the size and configuration of the various elements of the scroop inlet 24 including the crown 50, keel 52, first and second sides 58 and 60, scarf angle S, droop angle D, and contraction ratio of the lip 62 may be varied in accordance with conventional tradeoff practice and testing for obtaining a resultant scoop inlet 24 having preferred aerodynamic and acoustic performance wherein advantages are increased and disadvantages are reduced. Therefore, the scarf angle is recognized as a result effective variable which achieves a recognized result. In this case, the recognized results are noise reduction, improved foreign object damage resistance, and improved lower lip high angle of attack performance. 
Therefore, since the general conditions of the claim, i.e., an engine nacelle with a scarf angle, were disclosed in in the prior art by Qiu in view of Gliebe, it is not inventive to discover the optimum scarf angle by routine experimentation (In Re Antonie, 559 F.2d 618,195 (CCPA)), and it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the scarf angle to be within the claimed range in order to reduce the noise, improve foreign object damage resistance, and improve the lower lip high angle of attack performance, as taught by Stockman.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above, necessitated by Applicant’s Amendment. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Thomas, US 2019/0093557, teaches geared turbofan engines with an intake length to fan diameter between .2 to .4 with fan diameters between 1.5 m to 4 m with bypass ratios up to 15. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/D.P.O./Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741